Citation Nr: 1035204	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
migraine headaches, claimed as due to an undiagnosed illness, and 
if so whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1989 to December 1993.  
Service in Southwest Asia during the Persian Gulf War is 
indicated by the evidence of record.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
which denied the Veteran's request to reopen his previously 
denied claim.  

In October 2008 the Board remanded this claim for further 
development.  In July 2009, the Board denied the claim to reopen 
the previously denied claim for service connection for migraine 
headaches to include as due to an undiagnosed illness.  The 
Veteran appealed the denial to the United States Court of Appeals 
for Veterans Claims (Court)  In January 2010 the Court issued an 
Order granting the parties' Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision and remand the case back 
to the Board for compliance with the Joint Motion.

The issue of entitlement to service connection for migraine 
headaches to include as secondary to service connected tinnitus 
or as due to undiagnosed illness is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In July 1998, the RO denied service connection for migraine 
headaches to include as due to undiagnosed illness.  The Veteran 
was notified of the decision that same month and he did not 
appeal the decision.  

2.  In April 2003, the RO found that no new and material evidence 
had been received to reopen the claim for service connection for 
migraine headaches to include as due to undiagnosed illness.  

3.  The Veteran was notified of the April 2003 decision and in 
June 2003, and he timely submitted a notice of disagreement.  A 
statement of the case was issued in March 2004; however the 
Veteran did not timely perfect the appeal.  

4.  The evidence received since the RO's final denial rating 
action in April 2003 relates to an unestablished fact necessary 
to substantiate the claim and creates a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 RO decision that found that no new and 
material evidence had been received to reopen a claim for service 
connection for migraines to include as due to undiagnosed illness 
is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence has been received since the April 
2003 decision and the claim for service connection for migraine 
headaches to include as due to undiagnosed illness is reopened.  
38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, as 
to the issue decided below, the Board is granting in full the 
benefit sought on appeal. Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the RO's actions, the 
Board must make an independent determination on whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for migraine headaches to include as due to 
undiagnosed illness was denied by the RO in July 1998.  The 
Veteran was informed of that determination that same month, and 
he did not appeal.  That decision is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2009).   He attempted to reopen 
his claim and in April 2003, the RO found that no new and 
material evidence had been received to reopen the claim for 
service connection for migraine headaches to include as due to 
undiagnosed illness.  The Veteran was notified of the April 2003 
decision and in June 2003, and he timely submitted a notice of 
disagreement.  A statement of the case was issued in March 2004; 
however the Veteran did not timely perfect the appeal.  That 
decision is final.  

However, if new and material evidence is received with respect to 
a claim which has been disallowed, the claim will be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

In July 1998, the RO denied service connection for migraine 
headaches to include as due to undiagnosed illness.  The RO 
considered the Veteran's service treatment records (STRs) which 
showed that there was a complaint of headaches in a November 1991 
service treatment report.  In his December 1993 separation report 
of medical history, the Veteran answered "no" to frequent or 
severe headaches.  During a June 1997 VA psychological 
examination he complained of migraine headaches as a problem, but 
there was no diagnosis of migraines.  The RO initially denied 
service connection for migraines in the unappealed July 1998 
rating decision because there was no evidence that the Veteran 
had the condition.   In the latest unappealed April 2003 rating 
decision, the RO considered evidence which included several 
complaints of headaches on the part of the Veteran.  Headaches 
reported in December 1998 and October 1999 were attributed to 
other diagnosed illnesses.  No complaints of headaches were 
documented after October 1999.  The RO concluded that the 
evidence did not show a diagnosis of migraine headaches and the 
RO implicitly concluded that no nexus existed to service.

Evidence received since the April 2003 denial includes continuing 
complaints of headaches by the Veteran.  An April 2007 treatment 
report from the Lincoln VAMC eye clinic noted that the Veteran 
reported a history of migraines.  A July 2007 emergency room 
intake report at St. Elizabeth Regional Medical Center noted that 
the Veteran complained of headache; the examiner diagnosed him 
with probable migraine type headache.  Additionally a VA 
treatment record of November 2007 found that the Veteran's 
tinnitus was triggering migraines in recent months.  
The records submitted are new in that they were not previously of 
record.  While some of this evidence is cumulative, duplicative, 
or otherwise immaterial, there is also evidence submitted that is 
material, and sufficient to reopen the Veteran's claim.  That is, 
there is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  There is a diagnosis of 
migraines and the migraines have been noted to be related to the 
Veteran's service-connected tinnitus.  This evidence is new and 
material to the Veteran's claim, because it provides a diagnosis 
and an etiology related to a service-connected disability.  Thus, 
the Board finds that new and material evidence has been 
presented, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.


ORDER

New and material evidence has been received and the claim for 
service connection for migraine headaches to include as due to 
undiagnosed illness is reopened; to this extent, the claim is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for migraine headaches due 
to an undiagnosed illness or as secondary to service connected 
disability.  In this regard, the VA records have raised an 
alternate theory of entitlement to service connection, that is 
based on secondary service connection and this has been pointed 
out by the Veteran's representative in the Joint Motion.  The 
Court has clarified that while there may be multiple theories or 
means of establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute a single claim.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006).  

The Board notes that additional development is required before 
the claim for service connection for can be adjudicated on the 
merits.  In this regard, the Board notes that a VA examination or 
opinion is necessary if the evidence of record (a) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  A remand is required to afford the 
Veteran an adequate VA examination to determine the nature, 
extent, and etiology of his migraine headache disorder.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006); Ashford v. Brown, 
10 Vet. App. 120, 124- 125 (1997).  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to the secondary aspect of the Veteran's claim, the Board 
notes that, under 38 C.F.R. § 3.310 (a), service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition which 
is proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was 
enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.  In this regard, the Board notes that the 
Veteran has not received any notice of what is necessary to 
establish a secondary claim for service connection, nor has his 
claim been adjudicated on this basis.  See Schroeder v. West, 212 
F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has obligation 
to explore all legal theories, including those unknown to the 
Veteran, by which he can obtain benefit sought for the same 
disability).  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in 
writing and, consistent with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for migraine 
headaches, to include as secondary to 
service-connected tinnitus.  The notice 
should include notice of the amendment to 
38 C.F.R. § 3.310, finalized as of October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
He must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  Depending 
upon the Veteran's response, any and all 
assistance due him must then be provided by 
VA.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his headache complaints.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and 


the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  A detailed 
medical history should be reported. All 
pertinent symptomatology and findings 
should be reported in detail.  

With respect to his claim for service 
connection for disability due to an 
undiagnosed illness (Gulf War Syndrome), 
based on a review of all medical 
documentation and history on file, 
including a review of the summary of the 
STRs, the examiner should provide a well-
reasoned opinion as to the likelihood that 
the Veteran now has migraines, as primary a 
diagnosis, if present, or as the result of 
an undiagnosed illness.  If the disorder is 
not due to a known diagnosis, the examiner 
should so specify and state whether it is a 
chronic condition that is attributable to 
an undiagnosed illness.  If a diagnosed 
illness is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) the result of disease 
or injury attributable to active military 
service.  The examiner should also indicate 
whether it is at least as likely or not (a 
50 percent probability or greater) that the 
diagnosed migraine headaches are due to or 
aggravated by the Veteran's service-
connected tinnitus.  The examiner must set 
forth the complete rationale underlying any 
conclusions or opinions.

3.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
development actions 


have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  If 
the requested report does not include fully 
detailed descriptions of pathology and all 
test reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, which addresses all evidence 
associated with the record since the last 
supplemental statement of the case, issued 
in February 2009, including evidence the 
Veteran submitted to the Board in July 2010 
for which a waiver was not submitted.  Then 
the veteran should be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


